Citation Nr: 0402208	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  03-07 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for Hepatitis C.

2.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant served on active duty from January 13, 1977 to 
February 9, 1977.  These matters come before the Board of 
Veterans' Appeals (Board) on appeal from an August 2001 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  Here, the Board finds that all pertinent mandates of 
the VCAA and implementing regulations are met.  Although the 
December 2000 VCAA letter did not provide legal citations to 
the VCAA (those were provided in a subsequent statement of 
the case (SOC), it did advise the appellant of what was 
needed to establish entitlement to the benefits sought, of 
what the evidence showed, and of who was responsible for what 
portion of development.  See Quartuccio, supra.  It preceded 
the rating decision appealed.  See Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. Jan. 13, 2004).  And although the VCAA 
notice advised the veteran to respond within 60 days, it went 
on to inform him that evidence received within a year would 
be considered.  Indeed, everything received to date, more 
than 3 years later has been considered.  At any rate, under 
the Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, __(Dec. 16, 2003) (to be codified at 
38 U.S.C. § __), the Board may proceed with consideration of 
the appeal.
The record includes a June 2000 letter from the Social 
Security Administration (SSA) to the appellant informing him 
that he is entitled to disability benefits.  The RO has not 
obtained the medical records upon which the award of SSA 
benefits was made.  Such records may contain information 
pertinent to the claims, and VA is obliged to obtain them.

The record reflects that various psychiatric disorders, to 
include PTSD, have been diagnosed.  See May 2000 VA 
outpatient treatment record.  In his notice of disagreement, 
and in other communications, the veteran alleges a stressor 
event of a verifiable nature, but that has not been verified.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain from SSA copies of the 
medical records considered in the adjudication of 
the appellant's SSA disability benefits award.  

2.  The RO should advise the appellant 
that as he did not serve in combat, to 
establish service connection for PTSD, it 
must be shown that he was subjected to a 
stressor event in service, and that if VA 
is to verify any alleged stressor event, 
there must be detailed information from 
him regarding the alleged event, i.e., 
accurate description of the event, dates, 
location, any names, etc.  If he responds 
with any information of a verifiable 
nature, the RO should arrange for 
verification of the alleged stressor.

3.  The RO should make a determination as to which 
stressor(s) have been verified, then arrange for 
the appellant to be scheduled for a VA psychiatric 
examination to determine whether he has PTSD or any 
other acquired psychiatric disability that was 
incurred or aggravated in service.  The claims file 
must be available to, and reviewed by, the 
examiner.  The examiner should be advised which (if 
any) stressor(s) are verified.  The examiner should 
determine the appellant's correct psychiatric 
diagnosis, and provide an opinion as to whether 
such psychiatric disability is, at least as likely 
as not, related to the veteran's active service or 
an event therein.  If PTSD is diagnosed, the 
examiner should provide the stressor and symptoms 
on which that diagnosis is based.  The examiner 
should explain the rationale for any opinion given.

4.  The RO should then re-adjudicate the 
claims.  If either remains denied, the RO 
should issue an appropriate SOC, and give 
the appellant and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.  

The purposes of this remand are to meet due process 
requirements and to assist the appellant in the development 
of his claims.  He has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


